Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment of June 17, 2022 has been received and entered.  With the entry of the amendment, claims 2, 5, 13 and 15-20 are canceled, and claims 1, 3, 4, 6-12, 14 and new claims 21-24 are pending for examination.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-14, and the species of (2) of manufacturing a component of a gas turbine engine where the component is additively manufactured by the method of spray coating in the reply filed on March 10, 2022 is acknowledged.

It is noted that non-elected claims 13 and 15-20 have been canceled by the amendment of June 17, 2022.

Drawings
The replacement drawings were received on March 16, 2020.  These drawings are approved.

Specification
The substitute specification filed on March 16, 2020 is approved, and the substitute specification filed on June 17, 2022 is approved.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims  1, 3, 4, 6-12, 14 and 21-24  are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 has been amended to provide “a step of induction heating the metal particles” and new claims 23 and 24 also provide this step. This would allow heating the particles before spraying, during spraying or after spraying. However, the disclosure as filed indicates induction heating the particles in the coating after spraying or induction heating during spraying by spraying through an induction coil.  Therefore, what is now claimed is broader than what is supported by the disclosure, since for example, heating can also occur before the particles cold sprayed, for example, and the claims would contain new matter.  The dependent claims are also rejected as they do not correct the defects of the claims from which they depend, and note claims 9 and 21 have similar reference to the metal particles.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 23 and 24, at line 3 of each, have “a range of 600o C 750o C”. This is confusing as to whether a range of 600 to 750 degrees C is intended or only 600 or 750 degrees C is intended.  For the purpose of examination, either is understood to meet the requirements of the claims, but applicant should clarify what is intended, without adding new matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 6, 7, 9-12 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Lawrynowicz et al (US 2007/0154620) in view of Jenq (US 4278702) and EITHER Heinrich et al (US 2009/0226156, hereinafter Heinrich ‘156) OR  Heinrich et al (US 2004/0037954, hereinafter Heinrich ‘954).
Claim 1: Lawrynowicz teaches a method of spray coating a substrate, where the method comprises a step of spray coating metal particles onto a substrate, where the spray coating can be by cold spraying (note 0011-0013, 0028) followed by a step of heat treating the coating (made up of the metal particles) in a vacuum, with vacuum sintering described (0011), with benefits such as oxygen removal so reactions with oxygen do not occur, increased hardness, and reduction of porosity of the coating, and thermal consolidation described (note 0035, 0037, 0040-0041).
(A) Lawrynowicz does not specifically teach that the vacuum sintering process uses induction heating to heat the metal particles of the coating. However, Jenq describes a vacuum sintering/fusing process to sinter/fuse applied particles together, where the particles can be metal, where the sintering/fusing process is applied by induction heating (column 2, lines 10-68, column 3, lines 55-60, column 4, lines 10-55, where it is noted that providing the sintering in a vacuum gives a non-oxygen atmosphere to prevent oxidation, claim 3). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lawrynowicz to provide that the vacuum sintering process is provided with induction heating as suggested by Jenq with an expectation of predictably acceptable results, since Lawrynowicz indicates to provide vacuum sintering of the applied metal particles, and Jenq indicates vacuum sintering of applied metal particles can be provided using induction heating.
(B) Lawrynowicz in view of Jenq does not specifically teach that the cold spray coating process includes spraying the metal particles with a particle temperature in a range of 600 to 750 degrees C. However,
(B)(1) Using Heinrich ‘156: Heinrich ‘156 describes cold spray coating process, with spraying powder at high velocity without melting onto a surface to be coated, where after collision with a substrate there is plastic deformation to weld the particles to the substrate, and a minimum collision rate/critical velocity must be provided for this to occur, where heating the process gas helps increase particle velocity during collision and also increases the particle temperature when colliding, which helps lower critical velocity, and the increase of particle velocity and temperature have a positive effect on application efficiency, where the process gas temperature remains below the melting point of the spray material (0003), and describes using a high pressure gas heater for cold spraying at temperatures and pressures favorable for cold spraying (0028), and describes giving particle temperatures of between 200 and 600 degrees C for collision (0041).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lawrynowicz in view of Jenq to provide cold spraying with high pressure high temperature gas as described by Heinrich ‘156 to provide desirable cold spraying conditions with particle temperature for collision of 200-600 degrees C, since Lawrynowicz indicates providing spraying and Heinrich ‘156 would indicate desirable particle temperatures for such spraying. It further would have been obvious to optimize the particle temperature, noting the range given by Heinrich ‘156 giving a value in the claimed range.  Note as well, as discussed in MPEP 2144.05(II)(A): “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)”.
(B)(2) Using Heinrich ‘954: Heinrich describes cold spraying particles, where the coating is formed by the impact of particles with high kinetic energy on the work piece, with upon impact the particles that do not melt in the “cold” gas jet form a dense and tightly adhering layer with plastic deformation and relating local release of heat providing for cohesion and adhesion of the sprayed layer to the work piece, where heating the carrier gas jet heats the particles for better plastic deformation on impact and increases gas flow velocity and particle speed, with gas temperature still below the melting point of the particles (note 002-0003), where it is described as to temperature to use temperatures lower than the melting point of the metal particles but as high as economically possible without baking the nozzle surface, giving an example of a 630 degrees C temperature for nickel, where particles remain unmolten (0011), also also temperature of 680 degrees C for alumnum, and 600 degrees C for tantalum (0013). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lawrynowicz in view of Jenq to provide cold spraying with a controlled higher gas temperature to heat the particles for impact as described by Heinrich ‘954 to provide desirable cold spraying conditions with particle temperature for impact for best adhesion, since Lawrynowicz indicates providing spraying and Heinrich ‘954 would indicate desirable heating and control particle temperatures for such spraying. It further would have been obvious to optimize the particle temperature for the specific material used, noting the different temperatures given by Heinrich ‘954 for different materials, giving a value in the claimed range.  Note as well, as discussed in MPEP 2144.05(II)(A): “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)”.
Claim 3: When used, Heinrich ‘156 notes cold spraying particle speeds can be 200-1600 m/s conventionally (0003), giving a suggested range of speeds to be used, and from optimizing the speeds, values in the claimed range would be suggested. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)”.
  When using Heinrich ‘954, it notes that when cold spraying particle speeds can be up to 2000 m/s (note claims 1, 16), giving a range of up to 2000 m/s, giving a suggested range of speeds to be used, and from optimizing the speeds, values in the claimed range would be suggested. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)”. 
Claim 6: Lawrynowicz would indicate titanium based alloy can be used for the metal particles (since metal of substrate which can be titanium based alloy can be used) (note 0030).
Claim 7: Jenq describes how induction heating is provided by passing high frequency alternating current through a conductive coil, and creating a high frequency magnetic field in the area of the conductive coil (which would be an electromagnetic field generated using the alternating current), and describes using a frequency greater than 100 kHz (22 megahertz, or 22,000 kHz) (note column 2, lines 55-65, column 4, lines 20-40).  Therefore, it would have been obvious to provide the induction current with generating an electromagnetic field using an alternating current with a frequency greater than 100 kHz from the teaching of Jenq.
Claims 9 and 10: As to the induction heating to a target temperature and holding at the target temperature for 5 minutes or more (claim 9) and the target temperature (claim 10), Jenq notes using a very high frequency and heating for 10 seconds in an example (column 4, lines 35-40), but it is also noted that heating time depends on frequency and size of particles (column 4, lines 35-40), and so can vary. Additionally, Lawrynowicz gives a temperature and time profile to be provided for the vacuum sintering, that gives heating to desired target temperatures and holding at these temperatures for more than 5 minutes (such as 0.5 hours at 950 degrees C, 2 hours at 1250 degrees C, and 1 hour at 900 degree C, which times and temperatures would be in the claimed ranges) and then allowing the coating to cool ( figure 3B, 0037), and it would be understood that the induction heating can provide this as it would be controlled heating.  Thus the features of claim 9 as to heating to a target temperature and time and cooling are provided, and the temperatures in the range of claim 10 are also provided.
Claim 11: As to repeating the process to build up a thicker coating, including the spray application and induction heating, this would have been an obvious matter of duplication of parts (here the process steps) with an expectation of similar results, since the same process would be repeated, with the expectation that the same layer forming results would occur. Note In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
	Claim 12: Lawrynowicz indicates that after the vacuum sintering (which would have the induction heating as suggested by Jenq), the porosity can be 0-2%, overlapping the claimed range (0041), and it would have been obvious to optimize to provide the porosity in the claimed range, since In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  A coating would also be provided from the metal particles cooling, as metal particles are applied and cool after heating stopped.
Claim 21: As to the induction heating to a target temperature for approximately 3 minutes and holding at the target temperature for approximately 10 minutes and cooling for approximately 4 minutes, Jenq notes using a very high frequency and heating for 10 seconds in an example (column 4, lines 35-40), but it is also noted that heating time depends on frequency and size of particles (column 4, lines 35-40), and so can vary. Additionally, Lawrynowicz gives a temperature and time profile to be provided for the vacuum sintering, that gives heating to desired target temperatures for a period of time (such as 2.11 hours to 9850 degrees C) and holding at these temperatures for more than 5 minutes (such as 0.5 hours at 950 degrees C, 2 hours at 1250 degrees C, and 1 hour at 900 degree C) and then allowing the coating to cool for a period of time (such as 1 hour) ( figure 3B, 0037), and it would be understood that the induction heating would also have heating times and cooling times as heat added and removed.  It would have been obvious to optimize the times for heating based on the specific induction heating provided, giving the conventional use of heating time, holding heating, and cooling times, and such optimization would give values in the claimed range.  Note as well, as discussed in MPEP 2144.05(II)(A): “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)”.

Claim 4 and optionally claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Lawrynowicz  in view of Jenq and EITHER Heinrich ‘156 OR Heinrich ‘954 as applied to claims 1, 3, 6, 7, 9-12 and 21  above, and further in view of Binek et al (US 2019/0024242).
Claims 4: at to the velocity ratio (claim 4), Lawrynowicz describes using high velocity cold spraying (0028), but does not give all the details of the requirements of claim 4. Note for claim 3 the desired velocity of 600-1000 m/s.  Heinrich ‘156 notes the use of particle velocity and that there is a minimum collision rate or critical velocity (note 0003).  Heinrich ‘954 also indicates that there would be a minimum (critical) velocity to bring over critical temperatures for sticking (note 0003).  However, Binek further describes cold spray deposition of metal powder using hydrogen accelerant (abstract), where it is described that for cold spraying high particle velocity is required (0002-0003).  Binek describes a process giving a critical velocity ratio of 1.5-2.0 (0008, 0048), and example exit velocities can be 674 and 802 m/s (0045, Table 1).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lawrynowicz in view of Jenq and EITHER Heinrich ‘156 OR Heinrich ‘954  to provide the critical velocity as claimed in claim 4 is 1.5-2.0, in the claimed range, and the metal particle velocity is 674 or 802 m/s (as carried by the gas at that speed), giving particle velocity in the claimed range of claim 3 as suggested by Binek with an expectation of predictably acceptable results, since Lawrynowicz indicates using high velocity cold spray,  Heinrich ‘156 and Heinrich ‘954 indicate needing at least minimum critical velocities and Binek teaches a desirable cold spray process that would provide a critical velocity ratio of 1.5-2.0, in the claimed range, and exit velocity of 674 or 802 m/s.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lawrynowicz  in view of Jenq and EITHER Heinrich ‘156 OR Heinrich ‘954 as applied to claims 1, 3, 6, 7, 9-12 and 21 above, and further in view of Boschet et al (US 2009/0057297).
Claim 8: As to the current density, Boschet describes how when providing induction heating, a conventional current density to provide would be 4 x 106 to 6 x 106 A/m2 (note 0073, 0075, 0084), in the claimed range.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lawrynowicz in view of Jenq and EITHER Heinrich ‘156 OR Heinrich ‘954 to provide a current density of 4 x 106 to 6 x 106 A/m2 as suggested by Boschet with an expectation of predictably acceptable results, since Lawrynowicz in view of Jenq and EITHER Heinrich ‘156 OR Heinrich ‘954 wants to provide induction heating, and Boschet describes how when induction heating, it is known to provide a current density of 4 x 106 to 6 x 106 A/m2, in the claimed range.

Claims 9, 10 and 21 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Lawrynowicz  in view of Jenq and EITHER Heinrich ‘156 OR Heinrich ‘954 as applied to claims 1, 3, 6, 7, 9-12 and  21  above, and further in view of  Gangakhedkar et al (US 2018/0327325).
Claims 9, 10, 21: noting the heat treatment times and temperatures described by Lawrynowicz as discussed for claims 9, 10, 21 using Lawrynowicz in view of Jenq and EITHER Heinrich ‘156 OR Heinrich ‘954, Gangakhedkar further indicates an induction heater system that can have a vacuum created (0044-0045), and can provide heating from 400-2000 degrees C (so inclusive of the temperatures of Lawrynowicz) and notes ramping rates of 2-500 degree C/min (so inclusive of the range of Lawrynowicz, in figure 3B), and notes extended treatment times (1 min to 1 hours) in the treatment provided by Gangakhedkar) (note 0078).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention providing the process of Lawrynowicz in view of Jenq and EITHER Heinrich ‘156 OR Heinrich ‘954 that it would have been obvious that the heating pattern desired by Lawrynowicz including temperatures, times, etc can be predictably and acceptably provided by an induction heating system from the similar temperatures, ramp ranges, and extended holding times described for Gangakhedkar, and given the long and short ranges of temperature it would have been obvious to optimize ramping rates (and similarly cool down ranges, noting the similarly controlled cooldown rate of Lawrynowicz) and time of heating for the particular induction heating used, giving values in the range of claims 9, 10 and 21.

Claim 11 is alternatively rejected under 35 U.S.C. 103 as being unpatentable over Lawrynowicz  in view of Jenq and EITHER Heinrich ‘156 OR Heinrich ‘954 as applied to claims 1, 3, 6, 7, 9-12 and 21 above, and further in view of  WO 2012/163321 (hereinafter ‘321).
Claim 11: Additionally as to repeating the process to build up a thicker coating, ‘321 describes a method for cold gas spraying a coating, and after coating, applying a post heat treatment to close the pores in the coating and give greater mechanical bonding, where the surface heat treatment can be by induction heating (0009-0013).  It is also noted that there can be layer by layer deposition of the material (which would build up thickness) and when doing so the deposition and heat treatment would be performed for each layer (0016).
Therefore, it further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lawrynowicz  in view of Jenq and EITHER Heinrich ‘156 OR Heinrich ‘954 to repeat the process, including application and heat treatment/induction heating for each layer to build up a thicker coating as suggested by ‘321 with an expectation of predictably acceptable results, since Lawrynowicz  in view of Jenq and EITHER Heinrich ‘156 OR Heinrich ‘954  teaches cold spray application followed by vacuum heat treatment/induction heating which can remove porosity, etc. and ‘321 indicates in a similar process, that layer by layer application can be provided with repeating deposition and heat treatment.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Lawrynowicz  in view of Jenq  and EITHER Heinrich ‘156 OR Heinrich ‘954 as applied to claims 1, 3, 6, 7, 9-12 and  21 above, and further in view of  WO 2012/163321 (hereinafter ‘321) and WO 2018/091000 (hereinafter ‘000)
*** Please note that Zhang et al (US 2019/0329374) the US national stage application ’000 is used as a translation for ‘000, and the citations are therefore to Zhang et al (US 2019/0329374). ***
Claim 14: as to using the method to additively manufacture a component for a gas turbine engine, Lawrynowicz  in view of Jenq and EITHER Heinrich ‘156 OR Heinrich ‘954  describe applying metal coatings, but do not specifically indicate to use for making a gas turbine engine component by additively manufacturing.
 ‘321 describes a method for cold gas spraying a coating, and after coating, applying a post heat treatment to close the pores in the coating and give greater mechanical bonding, where the surface heat treatment can be by induction heating (0009-0013).  It is also noted that there can be layer by layer deposition of the material and when doing so the deposition and heat treatment would be performed for each layer (0016).  It is also noted that the process can be used for depositing material for gas turbine engine components (0014).   ‘000 further notes that additive manufacturing (layer by layer build up process) can be provided depositing a powder material on a substrate layer by layer by cold spraying, and a finishing process can be alternated with the deposition, and notes providing an induction heating, and this can be used to make parts (note the figure, 0013, 0024-0025, 0034, 0038-0041).
Therefore, it further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lawrynowicz  in view of Jenq and EITHER Heinrich ‘156 OR Heinrich ‘954  to use the described process for forming desirable metal layers with low porosity and desired hardness, with layer by layer treatment, including application and heat treatment/induction heating for each layer to build up a thicker coating and to form a part by additive manufacturing, where the part is for a component for a gas turbine engine as suggested by ‘321 and ‘000 with an expectation of predictably acceptable results, since Lawrynowicz  in view of Jenq and EITHER Heinrich ‘156 OR Heinrich ‘954 teaches cold spray application followed by vacuum heat treatment/induction heating which can remove porosity and provide desired hardness for layers, etc. and ‘321 indicates in a similar process, that layer by layer application can be provided with repeating deposition and heat treatment, where ‘000 further indicates how layer by layer application can also be used for additive manufacturing of desired parts, where ‘321 would indicate its process used for gas turbine engine parts, and as known parts, these would be desirable parts to be made by the additive process.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Lawrynowicz  in view of Jenq and Heinrich ‘954 as applied to claims 1, 3, 6, 7, 9-12 and 21 above.
Claim 22:  as to the use of a cold spraying nozzle to eject the metal particles, and a vacuum surrounding the substrate and cold spraying nozzle, Lawrynowicz describes providing the heating in a vacuum (note 0011) so would include the substrate.  Heinrich ‘954 further describes how cold spraying is commonly carried out at a low pressure of 1-500 mbar, which can be considered a vacuum, or at least including a vacuum, to give desired advantages of cold spraying (0008), which the vacuum area would include the substrate and a cold spraying nozzle (note the chamber 4, figure 1, 0024, where chamber 4 described as vacuum chamber)..
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lawrynowicz in view of Jenq and EITHER Heinrich ‘156 OR Heinrich ‘954 to provide both the cold spraying and heating in vacuum, as suggested by Lawrynowicz and Heinrich ‘954 and to provide both in a single vacuum chamber where the vacuum surrounds the cold spray nozzle and substrate  with an expectation of predictably acceptable results, since Lawrynowicz  provides heating in a vacuum, and Heinrich ‘954 indicates providing the cold spraying in a vacuum chamber surrounding the cold spray  nozzle and substrate and by using a single chamber, an efficient single chamber for both treatments can be provided.

Claims 8, 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Lawrynowicz  in view of Jenq and EITHER Heinrich ‘156 OR Heinrich ‘954 as applied to claims 1, 3, 6, 7, 9-12 and 21 above, and further in view of Tomar et al (US 2015/0360141).
Claim 8, 23: As to the current density, Tomar describes how when providing induction heating using induction coils, a conventional current density to provide would be 1 x 105 to 1 x 108 A/m2 (note 0031, 0026, 0030), overlapping the claimed range.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lawrynowicz in view of Jenq and EITHER Heinrich ‘156 OR Heinrich ‘954 to provide a current density of 1 x 105 to 1 x 108 A/m2 as suggested by Tomar with an expectation of predictably acceptable results, since Lawrynowicz in view of Jenq wants to provide induction heating, and Tomar describes how when induction heating, it is known to provide a current density of 1 x 105 to 1 x 108 A/m2, overlapping the claimed range.  It would have been obvious to optimize from this range for the specific heating needed, giving a value in the claimed range. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  For claim 23, all the other features of the claim are given by Lawrynowicz in view of Jenq and EITHER Heinrich ‘156 OR Heinrich ‘954 as discussed for claim 1 above.
Claim 24: Lawrynowicz in view of Jenq and EITHER Heinrich ‘156 OR Heinrich ‘954 as discussed for claim 1 and 3 above, suggest the cold spraying features of the cold spraying of the metal particles within the claimed particle temperature range and the metal particle velocity, and the step of induction heating in a vacuum, and as discussed for claims 8 and 23 above Tomar would further suggest the claimed current density.  As to the alternating current usage, this is noted by Jenq (note column 4, lines 20-30), and Tomar (note 0031).  As to frequency used, Jenq broadly indicates a high frequency used (note column 2, lines 55-60, and column 4, lines 20-30) and that the frequency used is a result effective variable that affects heating time (column 4, lines 30-40), with examples given of 22 megahertz (note column 4, lines 35-40) and 2.5 megahertz (column 5, lines 1-5, or 2500 kHz). An electromagnetic field would be generated using an alternating current as discussed for claim 7 above.  Tomar notes how high frequencies can also include 2000-10000 Hz (2-10 kHz) (note 0035).   Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lawrynowicz in view of Jenq and EITHER Heinrich ‘156 OR Heinrich ‘954, further in view of Tomar to optimize the specific high frequency used as a known result effective variable as evidenced by Jenq where it is indicated by Jenq and Tomar that high frequencies can be in the low kHz range up to megahertz range, and by optimizing the frequency, values in the claimed range would be provided.  Note "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  

The rejection of claim 1 under 35 U.S.C. 103 as being unpatentable over Japan 09-314319 (hereinafter ‘319) in view of Lawrynowicz et al (US 2007/0154620) is withdrawn due to the amendment of June 17, 2022 changing the scope of the claims.

Response to Arguments
Applicant's arguments filed June 17, 2022 have been fully considered. 
(A) Note the new 35 USC 112 rejections provided due to the amendments to the claims, and the additional references to Heinrich ‘156, Heinrich ‘954 and Tomar provided due to the amendments to the claims.
(B) Applicant has argued that as to claim 1, the cited references do not provide the use of the temperature range claimed.  The Examiner notes that the rejections now have been provided with Heinrich ‘156 or Heinrich ‘954 as discussed in the rejections above as to the use of particles in the temperature range claimed.  Tomar has further been provided as to the new current density claimed.  As to the new claims, the features are suggested as discussed in the rejections above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A BAREFORD whose telephone number is (571)272-1413. The examiner can normally be reached M-Th 6:00 am -3:30 pm, 2nd F 6:00 am -2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GORDON BALDWIN can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE A BAREFORD/Primary Examiner, Art Unit 1718